DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-19 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-19 of prior U.S. Patent No. 9984474. This is a statutory double patenting rejection.
Conflicting claims
SN 17518087
Conflicting claims USPN 9984474
1. A method for measuring a feature on or near a viewed object, the method comprising the steps of: displaying on a monitor an image of the viewed object; determining the three-dimensional coordinates of a plurality of points on a surface of the viewed object using a central processor unit; selecting one or more reference surface points from the plurality of points on the surface of the viewed object using a pointing device; determining a reference surface using the central processor unit, wherein the reference surface is determined based on the one or more of the reference surface points; placing one or more measurement cursors on one or more measurement pixels of the image using a pointing device; determining one or more projected reference surface points associated with the one or more measurement cursors on the reference surface using the central processor unit, wherein each of the one or more projected reference surface points are determined based on the intersection of a three-dimensional trajectory line from the one or more measurement pixels and the reference surface; and determining the dimensions of the feature on or near the viewed object using the three- dimensional coordinates of at least one of the one or more projected reference surface points using the central processor unit.
1. A method for measuring a feature on or near a viewed object, the method comprising the steps of: displaying on a monitor an image of the viewed object; determining the three-dimensional coordinates of a plurality of points on a surface of the viewed object using a central processor unit; selecting one or more reference surface points from the plurality of points on the surface of the viewed object using a pointing device; determining a reference surface using the central processor unit, wherein the reference surface is determined based on the one or more of the reference surface points; placing one or more measurement cursors on one or more measurement pixels of the image using a pointing device; determining one or more projected reference surface points associated with the one or more measurement cursors on the reference surface using the central processor unit, wherein each of the one or more projected reference surface points are determined based on the intersection of a three-dimensional trajectory line from the one or more measurement pixels and the reference surface; and determining the dimensions of the feature on or near the viewed object using the three-dimensional coordinates of at least one of the one or more projected reference surface points using the central processor unit.
2. The method of claim 1, wherein the image of the viewed object is a two- dimensional image.
2. The method of claim 1, wherein the image of the viewed object is a two- dimensional image.
3. The method of claim 1, wherein the reference surface is a plane.
3. The method of claim 1, wherein the reference surface is a plane.
4. The method of claim 1, wherein the step of selecting one or more reference surface points using a pointing device is performed by placing reference surface cursors on each of the reference surface points.  

4. The method of claim 1, wherein the step of selecting one or more reference surface points using a pointing device is performed by placing reference surface cursors on each of the reference surface points.
	
5. The method of claim 1, further comprising the step of displaying on the monitor a three-dimensional view of the plurality of points on the surface of the viewed object and the one or more projected reference surface points on the reference surface.
5. The method of claim 1, further comprising the step of displaying on the monitor a three-dimensional view of the plurality of points on the surface of the viewed object and the one or more projected reference surface points on the reference surface.
6. The method of claim 1, wherein at least one of the one or more projected reference surface points is associated with a measurement pixel not having associated three- dimensional coordinates of a point on the surface of the viewed object.
6. The method of claim 1, wherein at least one of the one or more projected reference surface points is associated with a measurement pixel not having associated three-dimensional coordinates of a point on the surface of the viewed object.
7. The method of claim 1, wherein at least one of the one or more projected reference surface points is associated with a measurement pixel having associated three- dimensional coordinates of a point on the surface of the viewed object.
7. The method of claim 1, wherein at least one of the one or more projected reference surface points is associated with a measurement pixel having associated three- dimensional coordinates of a point on the surface of the viewed object.
8. The method of claim 7, wherein the step of determining the dimensions of the feature on or near the viewed object using the three-dimensional coordinates of at least one of the one or more projected reference surface points further comprises using the three-dimensional coordinates of at least one of the plurality of points on the surface of the viewed object.
8. The method of claim 7, wherein the step of determining the dimensions of the feature on or near the viewed object using the three-dimensional coordinates of at least one of the one or more projected reference surface points further comprises using the three-dimensional coordinates of at least one of the plurality of points on the surface of the viewed object.
9. The method of claim 1, wherein the reference surface is determined based on the three-dimensional coordinates of the one or more of the reference surface points or the three- dimensional coordinates of surface points proximate one or more of the reference surface points.
9. The method of claim 1, wherein the reference surface is determined based on the three-dimensional coordinates of the one or more of the reference surface points or the three-dimensional coordinates of surface points proximate one or more of the reference surface points.
10. The method of claim 1, wherein the feature on or near the viewed object is a missing corner of the viewed object, and wherein the step of placing one or more measurement cursors on one or more measurement pixels of the image using a pointing device comprises performing an area measurement by placing a first measurement cursor on a first edge of the viewed object proximate the missing corner at a first distance from the reference surface points, placing a second measurement cursor on a second edge of the viewed object proximate the missing corner at a second distance from the reference surface points, and placing a third measurement cursor at a third distance from the reference surface points.
10. The method of claim 1, wherein the feature on or near the viewed object is a missing corner of the viewed object, and wherein the step of placing one or more measurement cursors on one or more measurement pixels of the image using a pointing device comprises performing an area measurement by placing a first measurement cursor on a first edge of the viewed object proximate the missing corner at a first distance from the reference surface points, 63GE284234 (BD3076940US02) placing a second measurement cursor on a second edge of the viewed object proximate the missing corner at a second distance from the reference surface points, and placing a third measurement cursor at a third distance from the reference surface points.
11. The method of claim 10, further comprising the steps of: determining that the third distance is greater than the first distance and the second distance; determining an angle between (i) a first line extending between the first measurement cursor and the third measurement cursor and (ii) a second line extending between the second measurement cursor and the third measurement cursor using a central processor unit; and if the angle is within a predetermined range of angles, automatically determining the area formed by the measurement cursors and the length of the first line and the second line.
11. The method of claim 10, further comprising the steps of: determining that the third distance is greater than the first distance and the second distance; determining an angle between (i) a first line extending between the first measurement cursor and the third measurement cursor and (ii) a second line extending between the second measurement cursor and the third measurement cursor using a central processor unit; and if the angle is within a predetermined range of angles, automatically determining the area formed by the measurement cursors and the length of the first line and the second line.
12. The method of claim 10, further comprising the steps of: determining the lengths of a first line extending between the first measurement cursor and the third measurement cursor and a second line extending between the second measurement cursor and the third measurement cursor using a central processor unit; and displaying on the monitor the dimensions of the area formed by the measurement cursors and the lengths of the first line and the second line.
12. The method of claim 10, further comprising the steps of: determining the lengths of a first line extending between the first measurement cursor and the third measurement cursor and a second line extending between the second measurement cursor and the third measurement cursor using a central processor unit; and displaying on the monitor the dimensions of the area formed by the measurement cursors and the lengths of the first line and the second line.
13. The method of claim 10, further comprising the steps of displaying on the monitor a first extension line extending from the third measurement cursor through the first measurement cursor along the first edge of the viewed object and a second extension line extending from the third measurement cursor through the second measurement cursor along the second edge of the viewed object.
13. The method of claim 10, further comprising the steps of displaying on the monitor a first extension line extending from the third measurement cursor through the first measurement cursor along the first edge of the viewed object and a second extension line extending from the third measurement cursor through the second measurement cursor along the second edge of the viewed object.
14. The method of claim 1, further comprising the steps of: determining a distance between a point on the surface of the viewed object and the reference surface using the central processor unit; comparing the distance to a predetermined distance threshold using the central processor unit; and displaying an overlay on a pixel in the two-dimensional image associated with the point on the surface of the viewed object if the distance is below the predetermined distance threshold.
14. The method of claim 1, further comprising the steps of:  64GE284234 (BD3076940US02) determining a distance between a point on the surface of the viewed object and the reference surface using the central processor unit; comparing the distance to a predetermined distance threshold using the central processor unit; and displaying an overlay on a pixel in the two-dimensional image associated with the point on the surface of the viewed object if the distance is below the predetermined distance threshold.
15. The method of claim 14, wherein the distance is the perpendicular distance between the point on the surface of the viewed object and the reference surface.
15. The method of claim 14, wherein the distance is the perpendicular distance between the point on the surface of the viewed object and the reference surface.
16. The method of claim 1, further comprising the steps of: determining a distance between a point on the surface of the viewed object and the reference surface using a central processor unit; comparing the distance to a predetermined distance threshold using the central processor unit; and displaying in a three-dimensional view of the plurality of points on the surface of the viewed object an indication of the surface point having a distance below the predetermined distance threshold.
16. The method of claim 1, further comprising the steps of: determining a distance between a point on the surface of the viewed object and the reference surface using a central processor unit; comparing the distance to a predetermined distance threshold using the central processor unit; and displaying in a three-dimensional view of the plurality of points on the surface of the viewed object an indication of the surface point having a distance below the predetermined distance threshold.
17. The method of claim 1, further comprising the steps of: displaying on the monitor a three-dimensional view of the plurality of points on the surface of the viewed object; and displaying on the three-dimensional view a plurality of field of view lines extending from a field of view origin to provide a visual indication of the orientation of a tip of a probe of a video inspection device with respect to the viewed object.
17. The method of claim 1, further comprising the steps of: displaying on the monitor a three-dimensional view of the plurality of points on the surface of the viewed object; and displaying on the three-dimensional view a plurality of field of view lines extending from a field of view origin to provide a visual indication of the orientation of a tip of a probe of a video inspection device with respect to the viewed object.
18. The method of claim 1, further comprising the steps of: displaying on the monitor a three-dimensional view of the plurality of points on the surface of the viewed object and the reference surface; and displaying a guideline on the three-dimensional view extending from one of the one or more projected reference surface points associated with the one or more measurement cursors on the reference surface to a point on the surface of the viewed object, wherein the guideline is perpendicular to the reference surface.
18. The method of claim 1, further comprising the steps of:  65GE284234 (BD3076940US02) displaying on the monitor a three-dimensional view of the plurality of points on the surface of the viewed object and the reference surface; and displaying a guideline on the three-dimensional view extending from one of the one or more projected reference surface points associated with the one or more measurement cursors on the reference surface to a point on the surface of the viewed object, wherein the guideline is perpendicular to the reference surface.
19. The method of claim 1, wherein the reference surface is a reference plane, further comprising the steps of: determining an edge view plane based on the three-dimensional coordinates associated with at least two of the measurement cursors placed on an edge of an object using the central processor unit; determining an angle between the reference plane and the edge view plane using the central processor unit; and 58Atty. Docket No.: 43VI-284234-US-12/047079-401C05US if the angle is outside of a predetermined range of angles, indicating a warning on the monitor.
19. The method of claim 1, wherein the reference surface is a reference plane, further comprising the steps of: determining an edge view plane based on the three-dimensional coordinates associated with at least two of the measurement cursors placed on an edge of an object using the central processor unit; determining an angle between the reference plane and the edge view plane using the central processor unit; and if the angle is outside of a predetermined range of angles, indicating a warning on the monitor.


3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
4.	Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 20, 22-25, 31, 33-36 and 38-39- of USPN 11170516.
5.	Although the claims at issue are not identical, they are not patentably distinct from each other because all limitations the claims in application 17518087 are anticipated by the claims in Patent 11170516;
Conflicting claims
SN 17518087
Conflicting claims USPN 11170516
1. A method for measuring a feature on or near a viewed object, the method comprising the steps of: displaying on a monitor an image of the viewed object; determining the three-dimensional coordinates of a plurality of points on a surface of the viewed object using a central processor unit; selecting one or more reference surface points from the plurality of points on the surface of the viewed object using a pointing device; determining a reference surface using the central processor unit, wherein the reference surface is determined based on the one or more of the reference surface points; placing one or more measurement cursors on one or more measurement pixels of the image using a pointing device; determining one or more projected reference surface points associated with the one or more measurement cursors on the reference surface using the central processor unit, wherein each of the one or more projected reference surface points are determined based on the intersection of a three-dimensional trajectory line from the one or more measurement pixels and the reference surface; and determining the dimensions of the feature on or near the viewed object using the three- dimensional coordinates of at least one of the one or more projected reference surface points using the central processor unit.
20. (Currently Amended) A method for measuring a feature on or near a viewed object, the method comprising the steps of: determining three-dimensional coordinates of a plurality of points on a surface of the viewed object using a central processor unit; displaying on a monitor a three-dimensional point cloud view of the plurality of points on the surface of the viewed object, wherein a plurality of field of view lines are displayed on the three- dimensional point could view, the plurality of field of view lines extending from a field of view origin and provide a visual indication of an orientation of a tip of a probe of a video inspection device with respect to the viewed object; selecting one or more reference surface points from the plurality of points on the surface of the viewed object using a pointing device; determining a reference surface using the central processor unit, wherein the reference surface is determined based on the one or more of the reference surface points; placing one or more measurement cursors on one or more measurement pixels of the three- dimensional point cloud view using a pointing device; determining one or more projected reference surface points associated with the one or more measurement cursors on the reference surface using the central processor unit, wherein each of the one or more projected reference surface points is determined based on the intersection of a three- dimensional trajectory line associated with the one or more measurement pixels and the reference surface; and determining the dimensions of the feature on or near the viewed object using the three- dimensional coordinates of at least one of the one or more projected reference surface points using the central processor unit.
2. The method of claim 1, wherein the image of the viewed object is a two- dimensional image.
34. (Previously Presented) The method of claim 20, further comprising the steps of: displaying on the monitor a two-dimensional image of the viewed object; determining a distance between a point on the surface of the viewed object and the reference surface using the central processor unit; comparing the distance to a predetermined distance threshold using the central processor unit; and displaying an overlay on a pixel in the two-dimensional image if the distance is below the predetermined distance threshold.
3. The method of claim 1, wherein the reference surface is a plane.
22. (Previously Presented) The method of claim 20, wherein the reference surface is a plane.
4. The method of claim 1, wherein the step of selecting one or more reference surface points using a pointing device is performed by placing reference surface cursors on each of the reference surface points.  

23. (Previously Presented) The method of claim 20, wherein the step of selecting one or more reference surface points using a pointing device is performed by placing reference surface cursors on each of the reference surface points.


6. The method of claim 1, wherein at least one of the one or more projected reference surface points is associated with a measurement pixel not having associated three- dimensional coordinates of a point on the surface of the viewed object.
25. (Previously Presented) The method of claim 20, wherein at least one of the one or more projected reference surface points is associated with a measurement pixel not having associated three-dimensional coordinates of a point on the surface of the viewed object.
7. The method of claim 1, wherein at least one of the one or more projected reference surface points is associated with a measurement pixel having associated three- dimensional coordinates of a point on the surface of the viewed object.
26. (Previously Presented) The method of claim 20, wherein at least one of the one or more projected reference surface points is associated with a measurement pixel having associated three-dimensional coordinates of a point on the surface of the viewed object.
8. The method of claim 7, wherein the step of determining the dimensions of the feature on or near the viewed object using the three-dimensional coordinates of at least one of the one or more projected reference surface points further comprises using the three-dimensional coordinates of at least one of the plurality of points on the surface of the viewed object.
27. (Previously Presented) The method of claim 26, wherein the step of determining the dimensions of the feature on or near the viewed object using the three-dimensional coordinates of at least one of the one or more projected reference surface points further comprises using the three- dimensional coordinates of at least one of the plurality of points on the surface of the viewed object.
9. The method of claim 1, wherein the reference surface is determined based on the three-dimensional coordinates of the one or more of the reference surface points or the three- dimensional coordinates of surface points proximate one or more of the reference surface points.
28. (Previously Presented) The method of claim 20, wherein the reference surface is determined based on the three-dimensional coordinates of the one or more of the reference surface points or the three-dimensional coordinates of surface points proximate one or more of the reference surface points.
10. The method of claim 1, wherein the feature on or near the viewed object is a missing corner of the viewed object, and wherein the step of placing one or more measurement cursors on one or more measurement pixels of the image using a pointing device comprises performing an area measurement by placing a first measurement cursor on a first edge of the viewed object proximate the missing corner at a first distance from the reference surface points, placing a second measurement cursor on a second edge of the viewed object proximate the missing corner at a second distance from the reference surface points, and placing a third measurement cursor at a third distance from the reference surface points.
29. (Previously Presented) The method of claim 20, wherein the feature on or near the viewed object is a missing corner of the viewed object, and wherein the step of placing one or more measurement cursors on one or more measurement pixels of the three-dimensional point cloud view using a pointing device comprises performing an area measurement by placing a first measurement cursor in the three-dimensional point cloud view on a first edge of the viewed object proximate the missing corner at a first distance from the reference surface points, placing a second measurement cursor in the three-dimensional point cloud view on a second edge of the viewed object proximate the missing corner at a second distance from the reference surface points, and placing a third measurement cursor in the three-dimensional point cloud view at a third distance from the reference surface points.
11. The method of claim 10, further comprising the steps of: determining that the third distance is greater than the first distance and the second distance; determining an angle between (i) a first line extending between the first measurement cursor and the third measurement cursor and (ii) a second line extending between the second measurement cursor and the third measurement cursor using a central processor unit; and if the angle is within a predetermined range of angles, automatically determining the area formed by the measurement cursors and the length of the first line and the second line.
30. (Previously Presented) The method of claim 29, further comprising the steps of: determining that the third distance is greater than the first distance and the second distance; determining an angle between a first line extending between the first measurement cursor and the third measurement cursor and a second line extending between the second measurement cursor and the third measurement cursor using the central processor unit; and if the angle is within a predetermined range of angles, automatically determining the area enclosed by the projected reference surface points associated with the measurement cursors and the lengths of the first line and the second line.
12. The method of claim 10, further comprising the steps of: determining the lengths of a first line extending between the first measurement cursor and the third measurement cursor and a second line extending between the second measurement cursor and the third measurement cursor using a central processor unit; and displaying on the monitor the dimensions of the area formed by the measurement cursors and the lengths of the first line and the second line.
31. (Previously Presented) The method of claim 29, further comprising the steps of: determining the lengths of a first line extending between the first measurement cursor and the third measurement cursor and a second line extending between the second measurement cursor and the third measurement cursor using the central processor unit; and displaying on the monitor the area enclosed by the projected reference surface points associated with the measurement cursors and the lengths of the first line and the second line.
13. The method of claim 10, further comprising the steps of displaying on the monitor a first extension line extending from the third measurement cursor through the first measurement cursor along the first edge of the viewed object and a second extension line extending from the third measurement cursor through the second measurement cursor along the second edge of the viewed object.
33. (Previously Presented) The method of claim 29, further comprising the steps of displaying on the monitor a first extension line extending from the third measurement cursor through the first measurement cursor along the first edge of the viewed object and a second extension line extending from the third measurement cursor through the second measurement cursor along the second edge of the viewed object.
14. The method of claim 1, further comprising the steps of: determining a distance between a point on the surface of the viewed object and the reference surface using the central processor unit; comparing the distance to a predetermined distance threshold using the central processor unit; and displaying an overlay on a pixel in the two-dimensional image associated with the point on the surface of the viewed object if the distance is below the predetermined distance threshold.
36. (Previously Presented) The method of claim 20, further comprising the steps of: determining a distance between a point on the surface of the viewed object and the reference surface using the central processor unit; comparing the distance to a predetermined distance threshold using the central processor unit; and displaying in the three-dimensional point cloud view an indication of the surface point having a distance below the predetermined distance threshold.
15. The method of claim 14, wherein the distance is the perpendicular distance between the point on the surface of the viewed object and the reference surface.
35. (Previously Presented) The method of claim 34, wherein the distance is a perpendicular distance between the point on the surface of the viewed object and the reference surface.
16. The method of claim 1, further comprising the steps of: determining a distance between a point on the surface of the viewed object and the reference surface using a central processor unit; comparing the distance to a predetermined distance threshold using the central processor unit; and displaying in a three-dimensional view of the plurality of points on the surface of the viewed object an indication of the surface point having a distance below the predetermined distance threshold.
36. (Previously Presented) The method of claim 20, further comprising the steps of: determining a distance between a point on the surface of the viewed object and the reference surface using the central processor unit; comparing the distance to a predetermined distance threshold using the central processor unit; and displaying in the three-dimensional point cloud view an indication of the surface point having a distance below the predetermined distance threshold.


18. The method of claim 1, further comprising the steps of: displaying on the monitor a three-dimensional view of the plurality of points on the surface of the viewed object and the reference surface; and displaying a guideline on the three-dimensional view extending from one of the one or more projected reference surface points associated with the one or more measurement cursors on the reference surface to a point on the surface of the viewed object, wherein the guideline is perpendicular to the reference surface.
38. (Previously Presented) The method of claim 20, further comprising the steps of: displaying a guide line on the three-dimensional point cloud view extending from one of the one or more projected reference surface points associated with the one or more measurement cursors on the reference surface to a point on the surface of the viewed object, wherein the guide line is perpendicular to the reference surface.
19. The method of claim 1, wherein the reference surface is a reference plane, further comprising the steps of: determining an edge view plane based on the three-dimensional coordinates associated with at least two of the measurement cursors placed on an edge of an object using the central processor unit; determining an angle between the reference plane and the edge view plane using the central processor unit; and 58Atty. Docket No.: 43VI-284234-US-12/047079-401C05US if the angle is outside of a predetermined range of angles, indicating a warning on the monitor.
39. (Previously Presented) The method of claim 20, wherein the reference surface is a reference plane, further comprising the steps of: determining an edge view plane based on the three-dimensional coordinates associated with at least two of the measurement cursors placed on an edge of the viewed object using the central processor unit; determining an angle between the reference plane and the edge view plane using the central processor unit; and if the angle is outside of a predetermined range of angles, indicating a warning on the monitor.

Claims 5 and 17 are also rejected based on their dependencies.

6.	Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 20-22 and 28-40 of USPN 10586341. 
7.	Although the claims at issue are not identical, they are not patentably distinct from each other because all limitations the claims in application 17518087 are anticipated by the claims in Patent 10586341;
Conflicting claims
SN 17518087
Conflicting claims USPN 10586341
1. A method for measuring a feature on or near a viewed object, the method comprising the steps of: displaying on a monitor an image of the viewed object; determining the three-dimensional coordinates of a plurality of points on a surface of the viewed object using a central processor unit; selecting one or more reference surface points from the plurality of points on the surface of the viewed object using a pointing device; determining a reference surface using the central processor unit, wherein the reference surface is determined based on the one or more of the reference surface points; placing one or more measurement cursors on one or more measurement pixels of the image using a pointing device; determining one or more projected reference surface points associated with the one or more measurement cursors on the reference surface using the central processor unit, wherein each of the one or more projected reference surface points are determined based on the intersection of a three-dimensional trajectory line from the one or more measurement pixels and the reference surface; and determining the dimensions of the feature on or near the viewed object using the three- dimensional coordinates of at least one of the one or more projected reference surface points using the central processor unit.
20. (New) A method comprising: acquiring an image of a viewed object using a video inspection device, the image including an anomaly present on or near the viewed object; displaying the image in a measurement mode of the video inspection device; determining the three-dimensional coordinates of a plurality of points on a surface of the viewed object using a central processor unit of the video inspection device; selecting one or more reference surface points from the plurality of points on the surface of the viewed object; determining a reference surface using the central processor unit, wherein the reference surface is determined based on the one or more of the reference surface points; placing one or more reference surface cursors on one or more measurement pixels of the image; determining a region of interest shape proximate to the anomaly based on two or more reference surface points; determining one or more projected reference surface points associated with the one or more reference surface cursors on the reference surface using the central processor unit, wherein each of the one or more projected reference surface points are determined based on the intersection of a three-dimensional trajectory line from the one or more measurement pixels and the reference surface; and determining the dimensions of the anomaly using the three-dimensional coordinates of at least one of the one or more projected reference surface points using the central processor unit.
2. The method of claim 1, wherein the image of the viewed object is a two- dimensional image.
21. (New) The method of claim 20, wherein the image of the viewed object is a two- dimensional image.
3. The method of claim 1, wherein the reference surface is a plane.
22. (New) The method of claim 20, wherein the reference surface is planar.
4. The method of claim 1, wherein the step of selecting one or more reference surface points using a pointing device is performed by placing reference surface cursors on each of the reference surface points.  

33. (New) The method of claim 20, wherein the anomaly is a missing corner of the viewed object, and wherein the step of placing one or more reference surface cursors on one or more measurement pixels of the image using a pointing device comprises performing an area measurement by placing a first reference surface cursor on a first edge of the viewed object proximate the missing corner at a first distance from the reference surface points, placing a second reference surface cursor on a second edge of the viewed object proximate the missing corner at a second distance from the reference surface points, and placing a third reference surface cursor at a third distance from the reference surface points.
5. The method of claim 1, further comprising the step of displaying on the monitor a three-dimensional view of the plurality of points on the surface of the viewed object and the one or more projected reference surface points on the reference surface.
28. (New) The method of claim 20, further comprising the step of displaying on the monitor a three-dimensional view of the plurality of points on the surface of the viewed object and the one or more projected reference surface points on the reference surface.
6. The method of claim 1, wherein at least one of the one or more projected reference surface points is associated with a measurement pixel not having associated three- dimensional coordinates of a point on the surface of the viewed object.
29. (New) The method of claim 20, wherein at least one of the one or more projected reference surface points is associated with a measurement pixel not having associated three- dimensional coordinates of a point on the surface of the viewed object.
7. The method of claim 1, wherein at least one of the one or more projected reference surface points is associated with a measurement pixel having associated three- dimensional coordinates of a point on the surface of the viewed object.
30. (New) The method of claim 20, wherein at least one of the one or more projected reference surface points is associated with a measurement pixel having associated three-dimensional coordinates of a point on the surface of the viewed object.
8. The method of claim 7, wherein the step of determining the dimensions of the feature on or near the viewed object using the three-dimensional coordinates of at least one of the one or more projected reference surface points further comprises using the three-dimensional coordinates of at least one of the plurality of points on the surface of the viewed object.
31. (New) The method of claim 20, wherein the step of determining the dimensions of the anomaly using the three-dimensional coordinates of at least one of the one or more projected reference surface points further comprises using the three-dimensional coordinates of at least one of the plurality of points on the surface of the viewed object.
9. The method of claim 1, wherein the reference surface is determined based on the three-dimensional coordinates of the one or more of the reference surface points or the three- dimensional coordinates of surface points proximate one or more of the reference surface points.
32. (New) The method of claim 20, wherein the reference surface is determined based on the three-dimensional coordinates of the one or more of the reference surface points or the three- dimensional coordinates of surface points proximate one or more of the reference surface points.
10. The method of claim 1, wherein the feature on or near the viewed object is a missing corner of the viewed object, and wherein the step of placing one or more measurement cursors on one or more measurement pixels of the image using a pointing device comprises performing an area measurement by placing a first measurement cursor on a first edge of the viewed object proximate the missing corner at a first distance from the reference surface points, placing a second measurement cursor on a second edge of the viewed object proximate the missing corner at a second distance from the reference surface points, and placing a third measurement cursor at a third distance from the reference surface points.
33. (New) The method of claim 20, wherein the anomaly is a missing corner of the viewed object, and wherein the step of placing one or more reference surface cursors on one or more measurement pixels of the image using a pointing device comprises performing an area measurement by placing a first reference surface cursor on a first edge of the viewed object proximate the missing corner at a first distance from the reference surface points, placing a second reference surface cursor on a second edge of the viewed object proximate the missing corner at a second distance from the reference surface points, and placing a third reference surface cursor at a third distance from the reference surface points.
11. The method of claim 10, further comprising the steps of: determining that the third distance is greater than the first distance and the second distance; determining an angle between (i) a first line extending between the first measurement cursor and the third measurement cursor and (ii) a second line extending between the second measurement cursor and the third measurement cursor using a central processor unit; and if the angle is within a predetermined range of angles, automatically determining the area formed by the measurement cursors and the length of the first line and the second line.
34. (New) The method of claim 33, further comprising the steps of: determining that the third distance is greater than the first distance and the second distance; determining an angle between (i) a first line extending between the first reference surface cursor and the third reference surface cursor and (ii) a second line extending between the second reference surface cursor and the third reference surface cursor using a central processor unit; and  4Application No.: 16/422,143Docket No.: 284234-US-10 / 047079-401C03US Reply to Non-Final Office Action of July 17, 2019 if the angle is within a predetermined range of angles, automatically determining the area formed by the reference surface cursors and the length of the first line and the second line.
12. The method of claim 10, further comprising the steps of: determining the lengths of a first line extending between the first measurement cursor and the third measurement cursor and a second line extending between the second measurement cursor and the third measurement cursor using a central processor unit; and displaying on the monitor the dimensions of the area formed by the measurement cursors and the lengths of the first line and the second line.
35. (New) The method of claim 33, further comprising the steps of: determining the lengths of a first line extending between the first reference surface cursor and the third reference surface cursor and a second line extending between the second reference surface cursor and the third reference surface cursor using a central processor unit; and displaying on the monitor the dimensions of the area formed by the reference surface cursors and the lengths of the first line and the second line.
13. The method of claim 10, further comprising the steps of displaying on the monitor a first extension line extending from the third measurement cursor through the first measurement cursor along the first edge of the viewed object and a second extension line extending from the third measurement cursor through the second measurement cursor along the second edge of the viewed object.
36. (New) The method of claim 33, further comprising the steps of displaying on the monitor a first extension line extending from the third reference surface cursor through the first reference surface cursor along the first edge of the viewed object and a second extension line extending from the third reference surface cursor through the second reference surface cursor along the second edge of the viewed object.
14. The method of claim 1, further comprising the steps of: determining a distance between a point on the surface of the viewed object and the reference surface using the central processor unit; comparing the distance to a predetermined distance threshold using the central processor unit; and displaying an overlay on a pixel in the two-dimensional image associated with the point on the surface of the viewed object if the distance is below the predetermined distance threshold.
37. (New) The method of claim 20, further comprising the steps of: determining a distance between a point on the surface of the viewed object and the reference surface using the central processor unit; comparing the distance to a predetermined distance threshold using the central processor unit; and displaying an overlay on a pixel in the two-dimensional image associated with the point on the surface of the viewed object if the distance is below the predetermined distance threshold.
15. The method of claim 14, wherein the distance is the perpendicular distance between the point on the surface of the viewed object and the reference surface.
38. (New) The method of claim 33, wherein the distance is the perpendicular distance between the point on the surface of the viewed object and the reference surface.
16. The method of claim 1, further comprising the steps of: determining a distance between a point on the surface of the viewed object and the reference surface using a central processor unit; comparing the distance to a predetermined distance threshold using the central processor unit; and displaying in a three-dimensional view of the plurality of points on the surface of the viewed object an indication of the surface point having a distance below the predetermined distance threshold.
39. (New) The method of claim 20, further comprising the steps of:  5Application No.: 16/422,143Docket No.: 284234-US-10 / 047079-401C03US Reply to Non-Final Office Action of July 17, 2019 determining a distance between a point on the surface of the viewed object and the reference surface using a central processor unit; comparing the distance to a predetermined distance threshold using the central processor unit; and displaying in a three-dimensional view of the plurality of points on the surface of the viewed object an indication of the surface point having a distance below the predetermined distance threshold.
17. The method of claim 1, further comprising the steps of: displaying on the monitor a three-dimensional view of the plurality of points on the surface of the viewed object; and displaying on the three-dimensional view a plurality of field of view lines extending from a field of view origin to provide a visual indication of the orientation of a tip of a probe of a video inspection device with respect to the viewed object.
40. (New) The method of claim 20, further comprising the steps of: displaying on the monitor a three-dimensional view of the plurality of points on the surface of the viewed object; and displaying on the three-dimensional view a plurality of field of view lines extending from a field of view origin to provide a visual indication of the orientation of a tip of a probe of a video inspection device with respect to the viewed object.


Claims 18-19 are also rejected as being dependent on a rejected base claim.
Claim Rejections - 35 USC § 102
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9, 14-16, 18 are rejected under 35 U.S.C. 102 as being anticipated by Facchin (U.S. Publication 20120069012).
Regarding claims 1, 4, 8-9, Facchin discloses a method for measuring a feature on or near a viewed object (as explained in [0019] method comprises the simultaneous visualization on a screen 5 of the ensemble 50 of a stereoscopic image 33 and a point cloud 34 acquired on a given area 2), the method comprising the steps of: 
displaying on a monitor an image of the viewed object (as explained in [0019, 0021-0022] The point cloud 34 is preferably obtained by means of a laser scanner 4 with LiDAR remote sensing technique, adapted to point the same zone 2; the point cloud 34 is an ensemble of points defined in three-dimensional coordinates of the zone 2, which is displayed on screen 5 see fig 2); 
determining the three-dimensional coordinates of a plurality of points on a surface of the viewed object using a central processor unit (as explained in [0021-0022] The point cloud 34 is preferably obtained by means of a laser scanner 4 with LiDAR remote sensing technique, adapted to point the same zone 2; the point cloud 34 is an ensemble of points defined in three-dimensional coordinates of the zone 2); 
selecting one or more reference surface points from the plurality of points on the surface of the viewed object using a pointing device (as explained in [0025] The software application 100 allows the real time connection of the collimation mark S of the stereoscopic image 33 with the corresponding collimation mark S' of the point cloud 34. The collimation mark is the point either indicated or pointed by a pointer which can run on the image 33 and on the point cloud 34, e.g. a cursor); 
determining a reference surface using the central processor unit, wherein the reference surface is determined based on the one or more of the reference surface points (as explained in [0025] The software application 100 allows the real time connection of the collimation mark S of the stereoscopic image 33 with the corresponding collimation mark S' of the point cloud 34. The collimation mark is the point either indicated or pointed by a pointer which can run on the image 33 and on the point cloud 34, e.g. a cursor. The collision mark S of the stereoscopic image 33 is coupled with the collimation mark S' of the point cloud 34 so that all movements on the axes X, Y and Z of the collimation mark S on the stereoscopic image 33 cause a equal movement of the collimation mark S' of the point cloud 34); 
placing one or more measurement cursors on one or more measurement pixels of the image using a pointing device (as explained in [0025] The software application 100 allows the real time connection of the collimation mark S of the stereoscopic image 33 with the corresponding collimation mark S' of the point cloud 34. The collimation mark is the point either indicated or pointed by a pointer which can run on the image 33 and on the point cloud 34, e.g. a cursor. The collision mark S of the stereoscopic image 33 is coupled with the collimation mark S' of the point cloud 34 so that all movements on the axes X, Y and Z of the collimation mark S on the stereoscopic image 33 cause an equal movement of the collimation mark S' of the point cloud 34); 
determining one or more projected reference surface points associated with the one or more measurement cursors on the reference surface using the central processor unit, wherein each of the one or more projected reference surface points are determined based on the intersection of a three-dimensional trajectory line from the one or more measurement pixels and the reference surface (as explained in [0027] the three-dimensional coordinates of the collimation mark S are immediately acquired because the software itself obtains the coordinates X and Y, i.e. the planar coordinates of the collimation mark S, from the stereoscopic image 33, while the depth or in this case the coordinate Z, is automatically acquired from the point cloud 34. For example, if the collimation mark S is on the vertex of a roof of a building 54, the planar coordinates will be given by the stereoscopic image 33 but the depth Z will be obtained automatically by the point cloud 34); and 
determining the dimensions of the feature on or near the viewed object using the three- dimensional coordinates of at least one of the one or more projected reference surface points using the central processor unit (as explained in [0042] The dimension of the image 33 and of the point cloud 34 on the screen may be varied at will. With regards to the point cloud 34, the user can modify the parallax and the field of view (FOV) to either emphasize the stereoscopic effect or reduce it to zero and can select all point classes to be visualized (in the case of points which also have the classification attribute). Both the stereoscopic image 33 and the point cloud 34 can display the lines and points created by the user, which describe the geometry of the acquired objects (e.g. in FIG. 4, the street curbs), in order to evaluate the acquisition accuracy in both cases (i.e. in relation to the stereoscopic image formed by the images and in relation to the point cloud). The movements of the three-dimensional cursor which modify the scene in image 33 cause a corresponding change in the scene of the point cloud 34 so that they are coupled from the view point of the framed detail).
Regarding claims 2, Facchin further discloses wherein the image of the viewed object is a two- dimensional image. (as explained in [0033] For each algorithm, the point search within a given distance from the collimation mark S' may be two-dimensional (when only the planar coordinates X, Y of the collimation mark S' and of the cloud points are considered to calculate the distance)
Regarding claims 3, Facchin further discloses wherein the reference surface is a plane (as explained in [0030] the software 100 may plot a depth Z calculated on an averaging plane interpolating the points of the point cloud 34 which are closer to the position of the collimation mark S' within a given distance, again chosen by the user on a case-by-case basis).
Regarding claims 5, Facchin further discloses the step of displaying on the monitor a three-dimensional view of the plurality of points on the surface of the viewed object and the one or more projected reference surface points on the reference surface (as explained in [0003, 0005]w.r.t image base B “photogrammetry is the detail with which the depth (typically the Z coordinate) of an object is determined; it depends on the B/H (base/height) ratio, where B is the distance between image centers O' and O'', commonly known as image base, and H is the distance between the image base and the object P, as shown in FIG. 1. In particular, the image base is the distance which separates the two image centers, which are the points in space in which the two photographs of a stereoscopic image are taken. The height H is the average height between the image base B and the framed surface; in the aerial case, H is the relative flying height, i.e. the difference between the flying height and the average height of terrain in that zone”).
Regarding claims 6, Facchin further discloses wherein at least one of the one or more projected reference surface points is associated with a measurement pixel not having associated three- dimensional coordinates of a point on the surface of the viewed object object (as explained in [0033] For each algorithm, the point search within a given distance from the collimation mark S' may be two-dimensional (when only the planar coordinates X, Y of the collimation mark S' and of the cloud points are considered to calculate the distance)).
Regarding claims 7, Facchin further discloses wherein at least one of the one or more projected reference surface points is associated with a measurement pixel having associated three- dimensional coordinates of a point on the surface of the viewed object (as explained in [0033] For each algorithm, the point search within a given distance from the collimation mark S' may be two-dimensional (when only the planar coordinates X, Y of the collimation mark S' and of the cloud points are considered to calculate the distance) or three-dimensional (when the planar coordinates and the depth, i.e. the current X, Y, Z coordinates of the collimation mark S' and the coordinates X, Y, Z of the cloud points are considered for calculating the distance)).
Regarding claims 14, Facchin further discloses the steps of: determining a distance between a point on the surface of the viewed object and the reference surface using the central processor unit; comparing the distance to a predetermined distance threshold using the central processor unit; and displaying an overlay on a pixel in the two-dimensional image (as explained in [0033] For each algorithm, the point search within a given distance from the collimation mark S' may be two-dimensional (when only the planar coordinates X, Y of the collimation mark S' and of the cloud points are considered to calculate the distance) associated with the point on the surface of the viewed object if the distance is below the predetermined distance threshold (when only the planar coordinates X, Y of the collimation mark S' and of the cloud points are considered to calculate the distance) or three-dimensional (when the planar coordinates and the depth, i.e. the current X, Y, Z coordinates of the collimation mark S' and the coordinates X, Y, Z of the cloud points are considered for calculating the distance), [0034] if the depth Z calculated in this manner is deemed not correct, the operator can always deactivate the function and manually determine the position, based on the stereoscopic vision of the image 33, [0035] the normal conditions, the operator simply needs to move the collimation mark S on the image 33 and the software program 100 plots the depth Z of the position of the collimation mark S in real time, according to the point cloud, on the basis of the set capture parameters).
Regarding claims 15, Facchin further discloses wherein the distance is the perpendicular distance between the point on the surface of the viewed object and the reference surface (as explained in [0005] A critical aspect of photogrammetry is the detail with which the depth (typically the Z coordinate) of an object is determined; it depends on the B/H (base/height) ratio, where B is the distance between image centers O' and O'', commonly known as image base, and H is the distance between the image base and the object P, as shown in FIG. 1. In particular, the image base is the distance which separates the two image centers, which are the points in space in which the two photographs of a stereoscopic image are taken. The height H is the average height between the image base B and the framed surface; in the aerial case, H is the relative flying height, i.e. the difference between the flying height and the average height of terrain in that zone).
Regarding claims 16, Facchin further discloses the steps of: determining a distance between a point on the surface of the viewed object and the reference surface using a central processor unit; comparing the distance to a predetermined distance threshold using the central processor unit; and displaying in a three-dimensional view of the plurality of points on the surface of the viewed object an indication of the surface point having a distance below the predetermined distance threshold (as explained in [0033] For each algorithm, the point search within a given distance from the collimation mark S' may be two-dimensional (when only the planar coordinates X, Y of the collimation mark S' and of the cloud points are considered to calculate the distance) or three-dimensional (when the planar coordinates and the depth, i.e. the current X, Y, Z coordinates of the collimation mark S' and the coordinates X, Y, Z of the cloud points are considered for calculating the distance), [0034] if the depth Z calculated in this manner is deemed not correct, the operator can always deactivate the function and manually determine the position, based on the stereoscopic vision of the image 33, [0035] the normal conditions, the operator simply needs to move the collimation mark S on the image 33 and the software program 100 plots the depth Z of the position of the collimation mark S in real time, according to the point cloud, on the basis of the set capture parameters).
Regarding claim 18, Facchin further discloses the steps of: displaying on the monitor a three-dimensional view of the plurality of points on the surface of the viewed object and the reference surface; and displaying a guideline on the three-dimensional view extending from one of the one or more projected reference surface points associated with the one or more measurement cursors on the reference surface to a point on the surface of the viewed object, wherein the guideline is perpendicular to the reference surface (as explained in [0003, 0005]w.r.t image base B “photogrammetry is the detail with which the depth (typically the Z coordinate) of an object is determined; it depends on the B/H (base/height) ratio, where B is the distance between image centers O' and O'', commonly known as image base, and H is the distance between the image base and the object P, as shown in FIG. 1. In particular, the image base is the distance which separates the two image centers, which are the points in space in which the two photographs of a stereoscopic image are taken. The height H is the average height between the image base B and the framed surface; in the aerial case, H is the relative flying height, i.e. the difference between the flying height and the average height of terrain in that zone”).
Allowable Subject Matter
9.	Claims 10-13, 17 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
None of the prior art of record discloses or teaches the claimed combinations, or feature the following:
Regarding claims 10, wherein the feature on or near the viewed object is a missing corner of the viewed object, and wherein the step of placing one or more measurement cursors on one or more measurement pixels of the image using a pointing device comprises performing an area measurement by placing a first measurement cursor on a first edge of the viewed object proximate the missing corner at a first distance from the reference surface points, placing a second measurement cursor on a second edge of the viewed object proximate the missing corner at a second distance from the reference surface points, and placing a third measurement cursor at a third distance from the reference surface points.
Regarding claims 17, the steps of: displaying on the monitor a three-dimensional view of the plurality of points on the surface of the viewed object; and displaying on the three-dimensional view a plurality of field of view lines extending from a field of view origin to provide a visual indication of the orientation of a tip of a probe of a video inspection device with respect to the viewed object.
Regarding claims 19, wherein the reference surface is a reference plane, further comprising the steps of: determining an edge view plane based on the three-dimensional coordinates associated with at least two of the measurement cursors placed on an edge of an object using the central processor unit; determining an angle between the reference plane and the edge view plane using the central processor unit; and if the angle is outside of a predetermined range of angles, indicating a warning on the monitor.
	Claims 11-13 are also objected because of their dependencies.
Examiner Notes
10. 	Examiner cites particular columns and line numbers in the references as applied to
the claims above for the convenience of the applicant. Although the specified citations
are representative of the teachings in the art and are applied to the specific limitations
within the individual claim, other passages and figures may apply as well. It is
respectfully requested that, in preparing responses, the applicant fully consider the
references in its entirety as potentially teaching all or part of the claimed invention, as
well as the context of the passage as taught by the prior art or disclosed by the
examiner.
Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Wiles (U.S. Patent 6990228) discloses Image processing apparatus.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAQI R NASIR whose telephone number is (571)270-1425.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on (571) 272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TAQI R NASIR/
Examiner, Art Unit 2858         
/Patrick Assouad/             Supervisory Patent Examiner, Art Unit 2858